KRUEGER, Judge.
The offense is passing a forged instrument. The punishment assessed is confinement in the state penitentiary for a term of two years.
*1072The record is before us without a statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. No error appearing in the record, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.